    Case 18-14269-SDM       Doc 22 Filed 02/11/19 Entered 02/11/19 09:59:01                 Desc BK
                           Hearing Standing Order/Resp Page 1 of 1
                                                                                       CM/ECF hrg11
                                                                                       (Rev. 07/22/16)

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In Re: Dorothy Ann Mays                           )                Case No.: 18−14269−SDM
       Debtor(s)                                  )                Chapter: 13
                                                  )                Judge: Selene D. Maddox
                                                  )
                                                  )


      PLEASE TAKE NOTICE that a hearing will be held at
             Cochran U.S. Bankruptcy Courthouse, 703 Highway 145 North,
             Aberdeen, MS 39730
             on 4/9/19 at 10:30 AM
             Responses Due: 3/11/19
             to consider and act upon the following:
             21 − Application to Employ The Dilorenzo Law Firm, LLC, John C. Hubbard, LLC
             and Cochrun & Seals, LLC as Special Counsel Filed by Terre M. Vardaman on
             behalf of Terre M. Vardaman. (Vardaman, Terre)

       Should any party receiving this notice respond or object to said motion such response or
objection is required to be filed with the Clerk of this court and served on the Attorney for
Movant on or before said response due date. If any objection or response is filed, an evidentiary
hearing will be held on the above mentioned date regarding any facts not stipulated to by the
parties. If no objection or response is filed, the Court may consider said motion immediately after
the objection or response due date. Please note that a corporation, partnership, trust, or other
business entity, other than a sole proprietorship, may appear and act in Bankruptcy Court only
through a licensed attorney.
        A copy of the motion is required to be served pursuant to Rules 9013 and 9014. THE
MOVING PARTY'S ATTORNEY IS REQUIRED BY THE STANDING ORDER TO
PERFORM NOTICING AS TO SAID MOTION, THE NOTICE OF HEARING, AND THE
OBJECTION DEADLINE, ACCORDING TO THE TERMS OF SAID STANDING ORDER.
Please see the Standing Order available at:
http://www.msnb.uscourts.gov/sites/msnb/files/so_notic_revised.pdf
Dated: 2/11/19
                                                      Shallanda J. Clay
                                                      Clerk, U.S. Bankruptcy Court
                                                      BY: TLJ
                                                          Deputy Clerk
